


EXHIBIT 10.36

 

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk to denote where omissions have been made. The
confidential material has been filed separately with the Commission.

 

SECOND EXTENSION OF LEXAR / UMC FOUNDRY CAPACITY AGREEMENT 

 

This Extension of Lexar / UMC Foundry Capacity Agreement (“Extension”) is
entered into as of January 1, 2006 (“the Effective Date”) by and between Lexar
Media, Inc. (“Lexar” or “Buyer”) incorporated in Delaware, with offices at 47421
Bayside Parkway, Fremont, California 94538; and UMC Group (USA) (“UMC” or
“Seller”), with offices at 488 DeGuigne Drive, Sunnyvale, CA 94085.

 

WHEREAS the parties previously entered a Foundry Capacity Agreement with an
effective date of August 12, 2003 (the “Agreement”) which was to remain in
effect until December 31, 2004, and previously extended that agreement to
December 31, 2005 by entering the SECOND EXTENSION OF LEXAR / UMC FOUNDRY
CAPACITY AGREEMENT, with an effective date of December 28, 2004;

 

WHEREAS the Agreement stated by its terms that the parties could by mutual
written agreement extend the term of the Agreement for successive one year
periods; and

 

WHEREAS the parties to the Agreement now desire to extend the Agreement for the
second such one year period;

 

THEREFORE, the parties agree:

 

1.                                       Pursuant to section 5.1 of the
Agreement, the Agreement is extended for a one year period to terminate, unless
further extended, on December 31, 2006.

 

2.                                       The materials attached hereto as
Exhibits A and B shall be appended to, and considered to be a part of, Exhibits
A and B, respectively, of the Agreement.

 

3.                                       This Extension shall in all respects be
interpreted, enforced and governed by and under the laws of the State of
California, without regard to its conflict of laws rules.  The language of this
Extension shall be construed as a whole according to its fair meaning, and not
strictly for or against either of the parties.  Except for requests for
injunctive or other equitable relief, which may be heard in any court of
competent jurisdiction, any disputes hereunder shall be adjudicated only by
courts located in San Jose, California, or the Northern District of California,
as appropriate, to whose exclusive jurisdiction the parties hereby consent.

 

4.                                       Effective concurrently with the
Effective Date of this Extension, Section 11 of the Agreement is amended to read
as follows:

 

11.       MISCELLANEOUS.  This Agreement may not be assigned by either party
without the express written consent of the other party, which may be given or
withheld at the sole discretion of the other party, except that either party may
assign or transfer this Agreement, including its rights and obligations under
this Agreement, without consent from the other party in the course of a merger,
reorganization or acquisition of such party or all or substantially all of such
party’s assets, provided however that Lexar’s rights and obligations may not be
assigned to, or acquired by any entity that (a) is, or is owned or controlled
directly or indirectly by, any company engaged in the business of providing
semiconductor wafer foundry services; (b) has a history of multiple, material
defaults in its contractual obligations to Seller or Seller’s corporate parent
(unless arrangements can be made to reasonably assure future performance); 
(c) has a demonstrable reputation in the industry for failure to observe
obligations of confidentiality related to proprietary information; (d) is
adverse to Seller or Seller’s corporate parent in litigation related to
intellectual property rights; or (e)  is located in Country Groups D:1 or E:2 as
specified in Part 740.6 and Supplement 1 to Part 740 of the Export
Administration Regulations.  This Agreement shall be binding upon and for the
benefits of the undersigned parties and any permitted successors or assigns. 
Failure to enforce any provision of this Agreement shall not constitute a waiver
of any term hereof.  This Agreement may be executed in counterparts and
delivered by facsimile.

 

ACCORDINGLY, each Party to this Agreement represents and warrants that the
representatives signing on their respective behalf is authorized to enter into
this Agreement and to bind that Party to its terms.

 

LEXAR MEDIA, INC.

 

 


BY:


/S/ ERIC STANG


 


 

Name: Eric Stang

 

 Title: Chairman, CEO and President

 

UMC GROUP (USA)

 

 

By:

 /s/ Tony Yu

 

 

 Name: Tony Yu

 

 

 Title: VP

 

--------------------------------------------------------------------------------


 

Exhibit A

 


LEXAR’S WAFER FORECAST FOR Y2006


 

(Monthly 8” equivalent wafer-outs)

 

The following Forecast Table for Y2006 to be added under Exhibit A:

 

Y2006

 

Wafer Forecast:

 

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

0.45um

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

0.25um

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

0.18um

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

 


EXHIBIT B


 


Y2006 PRODUCTION WAFER PRICING

8-inch wafer

 

The following wafer pricing for Y2006 to be added under Exhibit B:

 

Process Technology:

 

Q1

 

Q2

 

Q3

 

Q4

 

 

 

 

 

 

 

 

 

 

 

0.45um *

 

$

*

 

$

*

 

$

* 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

0.25um *

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

0.18um *

 

$

*

 

$

*

 

$

*

 

$

*

 

 

--------------------------------------------------------------------------------

Note: (+) Pricing does not include *.

 

* Confidential treatment requested.

 

--------------------------------------------------------------------------------
